PER CURIAM.
Willard Brucks was convicted in the Butler Common Pleas of having feloniously taken and operating a motor vehicle and was sentenced according to law. Error was prosecuted and four grounds of error were urged for a reversal of the judgment of conviction. The Court of Appeals held:
1. The indictment was under 12619 GC. which section makes it an offense against, the State to steal, take or operate any motor vehicle without the consent of the owner, etc. While the language of the indictment recited that defendant “purposely and feloniously did take”, this charged the stealing of the automobile, and the language referred to will be treated as surplusage.
Attorneys — George Schelhorn and Warren Gard for Bracks; P. P. Boli and H. H. Haines for State; all of Hamilton.
2. It is claimed that the prosecuting attorney failed to comply with the provision of 13675 GC. in the conduct of the case. This section states that counsel for the state must state the case of the prosecution and briefly state the evidence by which he expects to sustain it.
3. It seems that the indictment was read to the jury and the prosecuting attorney stated that defendant pleaded not guilty to same.
4. The second provision of 13675 GC., that the prosecuting attorney may state the evidence on which he expects to sustain the charge is optional; and it was not error for the prosecuting attorney to refrain from stating in detail, or the substance of the evidence that he expected to offer against the defendant.
5. The verdict and judgment, not being manifestly against the weight of the evidence, will therefore be affirmed.
Judgment affirmed.
(Buchwalter, PJ., Hamilton & Cushing, JJ., concur.)